UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1812



IRENE VANCE, widow of Jessie Vance,

                                                          Petitioner,

          versus

DIRECTOR, OFFICE OF WORKERS' COMPENSATION
PROGRAMS, UNITED STATES DEPARTMENT OF LABOR;
CEDAR COAL CORPORATION,

                                                         Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(No. 95-2085-BLA)

Submitted:   November 26, 1996         Decided:     December 13, 1996


Before HAMILTON and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Irene Vance, Petitioner Pro Se.       Patricia May Nece, Rita A.
Roppolo, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C.; Henry
Chaplin Bowen, David Lynn Yaussy, C. Scott Masel, ROBINSON &
MCELWEE, Charleston, West Virginia, for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Petitioner seeks review of the Benefits Review Board's deci-

sion and order affirming the administrative law judge's denial of

black lung benefits pursuant to 30 U.S.C.A. §§ 901-945 (West 1986

& Supp. 1996). Our review of the record discloses that the Board's

decision is based upon substantial evidence and is without revers-
ible error. Accordingly, we affirm on the reasoning of the Board.

Vance v. Director, Office Workers' Compensation Programs, No. 95-
2085-BLA (B.R.B. May 16, 1996). Appellant's motion to proceed on

appeal in forma pauperis is granted. We dispense with oral argument

because the facts and legal contentions are adequately presented in
the materials before the court and argument would not aid the deci-

sional process.




                                                          AFFIRMED




                                2